Exhibit 10.3

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of December 19, 2005, by and between COMERICA BANK (“Bank”) and ARRAY
BIOPHARMA, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 28, 2005 (as amended from time to time, together with any related
agreements, the “Agreement”).  Hereinafter, all indebtedness owing by Borrower
to Bank shall be referred to as the “Indebtedness.”  The parties desire to amend
the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

I.              Incorporation by Reference. The Recitals and the documents
referred to therein are incorporated herein by this reference.  Except as
otherwise noted, the terms not defined herein shall have the meaning set forth
in the Agreement.

 

II.            Amendment to the Agreement.  Subject to the satisfaction of the
conditions precedent as set forth in Article IV hereof, the Agreement is hereby
amended as set forth below.

 

A.            The first sentence of Section 6.6 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Borrower shall at all times, measured on a daily basis, (A) maintain a balance
of Cash at Bank of not less than: (i) Zero Dollars ($0) if Borrower’s total Cash
at Bank plus Cash covered by Account Control Agreements is not less than Forty
Million Dollars ($40,000,000), (ii) Two Million Dollars ($2,000,000) if
Borrower’s total Cash at Bank plus Cash covered by Account Control Agreements is
at least Thirty Million Dollars ($30,000,000) but less than Forty Million
Dollars ($40,000,000), (iii) Eight Million Five Hundred Thousand Dollars
($8,500,000) if Borrower’s total Cash at Bank plus Cash covered by Account
Control Agreements is at least Twenty Five Million Dollars ($25,000,000) but
less than Thirty Million Dollars ($30,000,000), (iv) Seventeen Million Dollars
($17,000,000) if Borrower’s total Cash at Bank plus Cash covered by Account
Control Agreements is less than Twenty Five Million Dollars ($25,000,000) and
(B) maintain a balance of Cash at Bank plus Cash covered by Account Control
Agreements of not less than Twenty Million Dollars ($20,000,000).”

 


B.            BANK’S PRIMARY ADDRESS FOR NOTICES SET FORTH IN SECTION 10 OF THE
AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“If to Bank:

 

Comerica Bank

 

 

m/c 4770

 

 

75 E Trimble Road

 

 

San Jose, CA 95131

 

 

Attn: Manager

 

 

FAX: (408) 556-5091”

 

1

--------------------------------------------------------------------------------


 

C.            The fourth sentence of Section 11 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 


“TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT
OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM.”

 

D.            The dollar amount of “Eight Million Dollars ($8,000,000)” in
Sections 2.a. and 2.b. of Exhibit D (LIBOR/Cost of Funds Addendum) to the
Agreement is hereby changed to “Ten Million Dollars ($10,000,000)”.

 

III.           Legal Effect.

 

A.            The Agreement is hereby amended wherever necessary to reflect the
changes described above. Borrower agrees that it has no defenses against the
obligations to pay any amounts under the Indebtedness.

 

B.            Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Agreement.  Except as expressly modified
pursuant to this Amendment, the terms of the Agreement remain unchanged, and in
full force and effect.   Bank’s agreement to modifications to the existing
Indebtedness pursuant to this Amendment in no way shall obligate Bank to make
any future modifications to the Indebtedness.  Nothing in this Amendment shall
constitute a satisfaction of the Indebtedness.  It is the intention of Bank and
Borrower to retain as liable parties, all makers and endorsers of Agreement,
unless the party is expressly released by Bank in writing.  No maker, endorser,
or guarantor will be released by virtue of this Amendment.  The terms of this
paragraph apply not only to this Amendment, but also to all subsequent loan
modification requests.

 

C.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.  This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof.  All
modifications hereto must be in writing and signed by the parties.

 

IV.           Conditions Precedent.        Except as specifically set forth in
this Amendment, all of the terms and conditions of the Agreement remain in full
force and effect.  The effectiveness of this Agreement is conditioned upon
receipt by Bank of this Amendment, and any other documents which Bank may
require to carry out the terms hereof, including but not limited to the
following:

 

A.            This Amendment, duly executed by Borrower;

 

B.            A legal fee from the Borrower in the amount of $250; and

 

C.            Such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AMENDMENT AS OF THE FIRST
DATE ABOVE WRITTEN.

 

2

--------------------------------------------------------------------------------


 

 

ARRAY BIOPHARMA, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------